    Case 4:19-cv-00809-Y Document 10 Filed 01/28/20   Page 1 of 1 PageID 27


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

SHANDON DEATHERAGE                       §
                                         §
VS.                                      §      ACTION NO. 4:19-CV-809-Y
                                         §
CAPITAL ONE BANK (USA), N.A.             §

                                   FINAL JUDGMENT

        In accordance with the Notice of Voluntary Dismissal filed on

November 15, 2019, and Federal Rule of Civil Procedure 58, all claims

are hereby DISMISSED WITH PREJUDICE to their refiling.             All costs

of Court under 28 U.S.C. § 1920 shall be borne as agreed by the

parties, or, if no agreement has been reached, by the party incurring

them.

        SIGNED January 28,2020.
                                             ____________________________
                                             TERRY R. MEANS
                                             UNITED STATES DISTRICT JUDGE




FINAL JUDGMENT - Page Solo
TRM/chr
